139 S.E.2d 257 (1964)
263 N.C. 242
STATE of North Carolina
v.
James Thomas LEACH and Arthur Leroy Legette.
No. 660.
Supreme Court of North Carolina.
December 16, 1964.
Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Richard T. Sanders, for the State.
Rudolph L. Edwards, Durham, for James Thomas Leach, defendant.
Lina Lee S. Stout, Durham, for Arthur Leroy Legette, defendant.
PER CURIAM.
Although defendants' primary defense was an alibi, his Honor inadvertently failed to charge on this substantive feature of the case. Defendants are entitled to have had the court apply the law to their evidence with respect to alibi. Under the authority of State v. Gammons, 258 N.C. 522, 128 S.E.2d 860, and State v. Spencer, 256 N.C. 487, 124 S.E.2d 175, defendants have the right to a new trial and it is so ordered.
New trial.